Citation Nr: 0621418	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  00-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).

(This issue is also addressed in a companion case under a 
separate docket number.)


REPRESENTATION

Appellant represented by:	V. A. Wenners, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S.K.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1968 to July 1970, with 
service in the Republic of Vietnam from July 1969 to July 
1970.  The veteran died in November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), which vacated a 
July 2004 Board decision and remanded the case for additional 
development.  The issue initially arose from a January 1999 
rating decision by the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the appellant was notified, generally, of the 
evidence not of record that was necessary to substantiate her 
claim and of which parties were expected to provide such 
evidence by correspondence dated in January 2004.

During the pendency of this appeal, the Court also issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

In its September 2005 order the Court, in essence, found the 
present issue on appeal required re-adjudication because 
pertinent intervening case law held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  Since the 
appellant's claim in this case was filed in January 1999, her 
claim must be considered on the basis of whether 
"hypothetical entitlement" is warranted.  The Court also 
noted that assistance should be provided to the appellant to 
include a re-examination of the evidence of record and that 
appropriate efforts should be taken to obtain any necessary 
additional evidence.  Therefore, the Board finds additional 
development is required prior to appellate review.  

Accordingly, this case is REMANDED for the following:  

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, including the 
requirements for "hypothetical 
entitlement", (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
she is expected to provide, and (4) to 
request or tell her to provide any 
evidence in her possession that pertains 
to the claim.  These notice requirements 
are to be applied to all elements of the 
claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be re-
adjudicated with consideration of all 
applicable law including Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  If 
any benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


